UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6857



RICHARD W. STOKES,

                                           Petitioner - Appellant,

          versus


COLIE    RUSHTON,   Warden    of   McCormick
Correctional Institution; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Matthew J. Perry, Jr., Senior District
Judge. (CA-02-1054-4-10BH)


Submitted:   October 22, 2003          Decided:     November 10, 2003


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard W. Stokes, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard W. Stokes seeks to appeal the district court’s order

accepting the magistrate judge’s recommendation to dismiss his 28

U.S.C. § 2254 (2000) petition.     An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating     that   reasonable       jurists    would     find    that   his

constitutional    claims   are   debatable     and    that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.    Miller-El v. Cockrell, 537 U.S. 322,             , 123 S. Ct. 1029,

1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Stokes has not made the

requisite     showing.     Accordingly,      we     deny   a   certificate     of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                        DISMISSED


                                      2